674 S.E.2d 421 (2009)
STATE
v.
Kenneth J. WIGGINS.
No. 446P07-2.
Supreme Court of North Carolina.
February 5, 2009.
LaToya B. Powell, Assistant Attorney General, Marc Bernstein, Special Deputy Attorney General, Frank R. Parrish, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 29th day of December 2008 by Defendant for Petition for Discretionary Review Under G.S. 7A-31 et al:
"Motion Denied by order of the Court in conference this the 5th day of February 2009."